Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 2, 7, 8, 9, 14, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin (US 2016/0224362 A1) Tsirkin (hereinafter TsirkinA) (US 2018/0011733 A1).
As to claim 1, Tsirkin teaches the invention substantially as claimed including   a method comprising:
modifying, by a hypervisor (the hypervisor)managing a virtual machine (VM) a virtual machine control structure (VMCS) (modify a virtual machine control structure (VMCS) associated with the virtual machine to cause the VM function to exit, claim 14; the hypervisor may modify the VMCS associated with the virtual machine to cause the VM function to exit upon completion; for example, if the termination of the VM function is signaled by a VMFUNC instruction, it may direct the processor to exit upon encountering a VMFUNC instruction, , associated with the VM to trigger a first VM exit upon detecting a transition of the VM to a specified power state (modify a virtual machine control structure (VMCS) associated with the virtual machine to cause the VM function to exit, claim 14; the hypervisor may modify the VMCS associated with the virtual machine to cause the VM function to exit upon completion; for example, if the termination of the VM function is signaled by a VMFUNC instruction, it may direct the processor to exit upon encountering a VMFUNC instruction, paragraph [15]; [34]);
detecting, by the hypervisor (the hypervisor paragraph [15]), the first VM exit caused by the transition of the VM to the specified power state ( monitoring for completion of the VM function comprises modifying a virtual machine control structure (VMCS) associated with the virtual machine to cause the VM function to exit”. The “completion of the VM function” is similar as transition to a specific power state as recited in independent claims. The “VM function to exit” is similar as VM exit. Thus, Tsikin discloses VM exit upon detection of a transition to a “specified power state” as specifying in independent claims, In claims 1-8, paragraph [33]; if the termination of the VM function is signaled by a VMFUNC instruction, it may direct the processor to exit upon encountering a VMFUNC instruction, paragraph [15];[34]);
Initializing to trigger a second VM exit (interrupt manager component 182 may modify VMCS 230 associated with the virtual machine to cause the VM function to exit upon completion. Alternatively, interrupt  and
resuming execution of the VM in the specified power state (In an illustrative example, interrupt manager component 182 may modify VMCS 230 associated with the virtual machine to cause the VM function to exit upon completion, paragraphs [28] - [30]; if the termination of the VM function is signaled by a VMFUNC instruction, it may direct the processor to exit upon encountering a VMFUNC instruction, paragraph [15]; [34]),).
Tsirkin does not explicitly teach Initializing timer to trigger a second VM exit. However, TsirkinA teaches Initializing timer to trigger a second VM exit  (Responsive to detecting that the interval time expired, the example method 400 further includes sending an inter-processor interrupt from the second physical processor to the first physical processor, such that the inter-processor interrupt triggers the first guest virtual machine to exit to the hypervisor, paragraphs [38]-[40]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of Initializing timer to trigger a second VM exit as taught by TsirkinA into the modified Tsirkin by exiting to the hypervisor, the guest virtual machine no longer has access to perform computing functions on the physical processor and/or the physical timer thereby, reducing overhead.
As to claim 8, Tsirkin teaches a system comprising: a memory; and
Each node 110A-B may in turn include one or more physical processors (e.g., CPU 120A-B) communicatively coupled to memory devices (e.g., MD 130A-C), paragraph [14]);
modifying, by a hypervisor managing a virtual machine (VM) a virtual machine control structure (VMCS) (modify a virtual machine control structure (VMCS) associated with the virtual machine to cause the VM function to exit, claim 14; the hypervisor may modify the VMCS associated with the virtual machine to cause the VM function to exit upon completion; for example, if the termination of the VM function is signaled by a VMFUNC instruction, it may direct the processor to exit upon encountering a VMFUNC instruction, paragraph [15]; [34]), associated with the VM to trigger a the first VM exit caused by the transition of the VM to the specified power state ( monitoring for completion of the VM function comprises modifying a virtual machine control structure (VMCS) associated with the virtual machine to cause the VM function to exit”. The “completion of the VM function” is similar as transition to a specific power state as recited in independent claims. The “VM function to exit” is similar as VM exit. Thus, Tsikin discloses VM exit upon detection of a transition to a “specified power state” as specifying in independent claims, In claims 1-8, paragraph [33]; if the termination of the VM function is signaled by a VMFUNC instruction, it may direct the processor to exit upon encountering a VMFUNC instruction, paragraph [15]; [34]);
the hypervisor paragraph [15]), the first VM exit caused by the transition of the VM to the specified power state (T if the termination of the VM function is signaled by a VMFUNC instruction, it may direct the processor to exit upon encountering a VMFUNC instruction, paragraph [15]; [34]);
Initializing to trigger a second VM exit (interrupt manager component 182 may modify VMCS 230 associated with the virtual machine to cause the VM function to exit upon completion. Alternatively, interrupt manager component 182 may modify a memory 240 accessible by the virtual machine to cause the VM function to exit, paragraph [33]); and
resuming execution of the VM in the specified power state (In an illustrative example, interrupt manager component 182 may modify VMCS 230 associated with the virtual machine to cause the VM function to exit upon completion, paragraphs [28]- [30]).
Tsirkin does not explicitly teach Initializing timer to trigger a second VM exit. However, TsirkinA teaches Initializing timer to trigger a second VM exit (Responsive to detecting that the interval time expired, the example method 400 further includes sending an inter-processor interrupt from the second physical processor to the first physical processor, such that the inter-processor interrupt triggers the first guest virtual machine to exit to the hypervisor, paragraphs [38]-[40]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of Initializing timer to trigger a second VM exit as taught by TsirkinA into the modified Tsirkin by exiting to the 
As to claim 15, Tsirkin teaches a non-transitory machine-readable storage medium including instruction that, when executed buy a processing device, cause the processing device to: 
modifying, by a hypervisor managing a virtual machine (VM) a virtual machine control structure (VMCS) (modify a virtual machine control structure (VMCS) associated with the virtual machine to cause the VM function to exit, claim 14; the hypervisor may modify the VMCS associated with the virtual machine to cause the VM function to exit upon completion; for example, if the termination of the VM function is signaled by a VMFUNC instruction, it may direct the processor to exit upon encountering a VMFUNC instruction, paragraph [15]; [34]), associated with the VM to trigger a the first VM exit caused by the transition of the VM to the specified power state ( monitoring for completion of the VM function comprises modifying a virtual machine control structure (VMCS) associated with the virtual machine to cause the VM function to exit”. The “completion of the VM function” is similar as transition to a specific power state as recited in independent claims. The “VM function to exit” is similar as VM exit. Thus, Tsikin discloses VM exit upon detection of a transition to a “specified power state” as specifying in independent claims, In claims 1-8, paragraph [33]; if the termination of the VM function is signaled by a VMFUNC instruction, it may direct the processor ;
detecting, by the hypervisor (the hypervisor paragraph [15]), the first VM exit caused by the transition of the VM to the specified power state (T if the termination of the VM function is signaled by a VMFUNC instruction, it may direct the processor to exit upon encountering a VMFUNC instruction, paragraph [15]; [34]
Initializing to trigger a second VM exit (interrupt manager component 182 may modify VMCS 230 associated with the virtual machine to cause the VM function to exit upon completion. Alternatively, interrupt manager component 182 may modify a memory 240 accessible by the virtual machine to cause the VM function to exit, paragraph [33]); and
resuming execution of the VM in the specified power state (In an illustrative example, interrupt manager component 182 may modify VMCS 230 associated with the virtual machine to cause the VM function to exit upon completion, paragraphs [28]- [30]).
Tsirkin does not explicitly teach Initializing timer to trigger a second VM exit. However, TsirkinA teaches Initializing timer to trigger a second VM exit (Responsive to detecting that the interval time expired, the example method 400 further includes sending an inter-processor interrupt from the second physical processor to the first physical processor, such that the inter-processor interrupt triggers the first guest virtual machine to exit to the hypervisor, paragraphs [38]-[40]).


As to claims 2 and 16, TsirkinA teaches 
responsive to detecting the second VM exit caused by the timer, disabling the timer (While being used to perform particular computing functions, as dictated by the first guest virtual machine, the timer may be unable to simultaneously perform other timing functions, [12; Responsive to detecting that the interval time expired, the example method 400 further includes sending an inter-processor interrupt from the second physical processor to the first physical processor, such that the inter-processor interrupt triggers the first guest virtual machine to exit to the hypervisor, paragraphs [38]-[40]; The inter-processor interrupt 215 is configured to cause the guest virtual machine 170A to exit to the hypervisor 180, such that the guest virtual machine 170A no longer has access to the physical processor 120A and the physical timer 160. For example, the inter-processor interrupt 215 is configured to cut timer access (as illustrated by the link defined by arrow 210, paragraph [24]-[28]).
As to claims 7 and 14, Tsirkin teaches 
interrupts of certain types (e.g., the non-maskable interrupt (NMI)) are suspended during the execution of VM functions, paragraph [13]; and
disabling the timer interrupt signal to cause delayed interruption since an NMI would cause execution of the VM function to be interrupted, paragraph [13]).
As to claim 9, TsirkinA teaches responsive to detecting the second VM exit caused by the timer, disabling the timer (While being used to perform particular computing functions, as dictated by the first guest virtual machine, the timer may be unable to simultaneously perform other timing functions, [12]).

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin (US 2018/0011733 A1) in view of Tsirkin (hereinafter TsirkinA) (US 2016/0224362 A1) further in view of Tsern (US 6,378,018 B1).
As to claims 3, 10 and 17, Tsirkin and TsirkinA do not teaches Tsern teaches modifying the VMCS to trigger a third VM exit upon performing a predefined number of processing cycles within the VM. However, Tsern teaches modifying the VMCS to trigger a third VM exit upon performing a predefined number of processing cycles within the VM (In order to perform the low power mode exit, the memory interface may require sequential turn-on. For instance, a memory interface may comprise multiple blocks, each with separate turn-on control. These blocks may need to be turned on in a particular sequential order with specific time intervals between blocks. These timing events may be generated multiple ways. One approach is to use a one-shot An internal time counter which counts the number of clock cycles from the low power clock signal may be used. The counter is reset upon entering the low power mode and is enabled to count upon receiving the exit command directed to that given device. The invention also uses internal programmable registers, which contain different count values that are compared with the time counter. There is a programmable register for each timing event that is required for a low power exit…Each register is compared to the counter value, and when those values match, the timing event is issued.
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of modifying the VMCS to trigger a third VM exit upon performing a predefined number of processing cycles within the VM as taught by Tsern into the modified Tsirkin and TsirkinA to allow for an exit command to be issued on every clock cycle without conflict on the channel in a pipelined fashion.

Claims 4, 11 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin (US 2018/0011733 A1) in view of Tsirkin (hereinafter TsirkinA) (US 2016/0224362 A1)further in view of Yeung (US 2011/0187438 A1).
inactive state is to be exited and the system switches first to low power mode by sending the control signal B high, paragraph [45]).
It would have been obvious to one of ordinary skill in the art before effective filing date of specified power state is a first low-power state as taught by Yeung into the modified Tsirkin and TsirkinA to provide low power mode for purpose of reducing the power consumption of such devices.

Claims 5, 6, 12,13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin (US 2018/0011733 A1) in view of Tsirkin (hereinafter TsirkinA) (US 2016/0224362 A1)further in view of Yeung (US 2011/0187438 A1) further in view of Tsern (US 6,378,018 B1).
AS to claims 5- 6, 12-13, 19 and 20,  Tsirkin, TsirkinA and Yeung do not explicitly teach VM cycle counter does not operate in the first low-power state ; configuring the VMCS to start the VM cycle counter when the VM transitions to a second low-power state, wherein the VM cycle counter operates in the second low-power state. However, Tsern teaches  
a VM cycle counter does not operate in the first low-power state (the counter is reset upon entering the low power mode, col. 6, lines 5-20); configuring the VMCS to start the VM cycle counter when the VM transitions to a second low-power state, wherein the VM cycle counter operates in the second low-power state (an internal time counter which counts the number of clock cycles from the low power clock signal may be used. The counter is reset upon entering the low power mode and is enabled to count upon 
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of configuring the VMCS to start the VM cycle counter when the VM transitions to a second low-power state, wherein the VM cycle counter operates in the second low-power state as taught by Tsern into the modified Tsirkin, TsirkinA and Yeung to allow for an exit command to be issued on every clock cycle without conflict on the channel in a pipelined fashion.

Response to argument
In page 6 of the Applicant’s argument, applicant argues that Tsikin and Tsirkin do not disclose VM exit upon detection of a transition to a “specified power state”. Examiner traverses applicant remark.
In claims 1-8, paragraph [33] discloses “monitoring for completion of the VM function comprises modifying a virtual machine control structure (VMCS) associated with the virtual machine to cause the VM function to exit”. The “completion of the VM function” is similar as transition to a specific power state as recited in independent claims. The “VM function to exit” is similar as VM exit. Thus, Tsikin discloses VM exit upon detection of a transition to a “specified power state” as specifying in independent claims.
Allowable Subject Matter
The following claim 1 drafted by the examiner and considered to distinguish patentably over the art of record in this application, claim 1 is presented to applicant for consideration and allowed if other independent claims are amended as proposed claim 1.
1. (Currently amended) A method comprising:

detecting, by the hypervisor, the first VM exit caused by the transition of the VM to the specified power state;
initializing a timer to trigger a second VM exit; and resuming execution of the VM in the specified power state;
 wherein a VM cycle counter does not operate in the first low-power state.
configuring the VMCS to start the VM cycle counter when the VM transitions to a second low-power state, wherein the VM cycle counter operates in the second low-power state;
 detecting a timer interrupt signal; and
disabling the timer interrupt signal to cause delayed interruption.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195